
	
		II
		110th CONGRESS
		1st Session
		S. 1279
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To secure America's future economy through reform of the
		  Federal budget process.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Securing America's Future
			 Economy Budget Process Reform Act or SAFE Budget Process Reform
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Enforcement of budgetary decisions 
					Sec. 101. Extension of the discretionary spending
				caps.
					Sec. 102. Extension of Pay-as-You-Go requirement and other
				rules.
					Sec. 103. Point of order to require compliance with the caps
				and Pay-as-You-Go.
					Sec. 104. Disclosure of interest costs.
					Sec. 105. Executive branch report on fiscal
				exposures.
					Sec. 106. Mandatory reconciliation.
					Sec. 107. Limitation on long-term spending
				proposals.
					Sec. 108. Application of Budget Act to unreported
				bills.
					TITLE II—Reform of budgetary treatment of Federal insurance
				programs
					Sec. 201. Federal insurance programs.
					TITLE III—Biennial budgeting and appropriations
					Sec. 301. Revision of timetable.
					Sec. 302. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 303. Amendments to title
				31, United States Code.
					Sec. 304. Two-year appropriations; title and style of
				appropriations Acts.
					Sec. 305. Multiyear authorizations.
					Sec. 306. Government plans on a biennial basis.
					Sec. 307. Biennial appropriations bills.
					Sec. 308. Report on two-year fiscal period.
					Sec. 309. Effective date.
					TITLE IV—Commission on Federal Budget Concepts
					Sec. 401. Establishment of Commission on Federal Budget
				Concepts.
					Sec. 402. Powers and duties of Commission.
					Sec. 403. Membership.
					Sec. 404. Staff and support services.
					Sec. 405. Report.
					Sec. 406. Termination.
					Sec. 407. Funding.
					TITLE V—Reserve fund for emergencies
					Sec. 501. Purpose.
					Sec. 502. Repeal of adjustments for emergencies.
					Sec. 503. OMB emergency criteria.
					Sec. 504. Development of guidelines for application of
				emergency definition.
					Sec. 505. Reserve fund for emergencies in President's
				budget.
					Sec. 506. Adjustments and reserve fund for emergencies in
				concurrent budget resolutions.
					Sec. 507. Application of section 306 to emergencies in excess
				of amounts in reserve fund.
					Sec. 508. Up-to-date tabulations.
					Sec. 509. Prohibition on amendments to emergency reserve
				fund.
					Sec. 510. Effective date.
				
			IEnforcement of
			 budgetary decisions 
			101.Extension of
			 the discretionary spending caps
				(a)In
			 generalTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
					
						316.Enforcement of
				discretionary spending limits
							(a)In the
				houseUpon adoption by Congress of a concurrent resolution on the
				budget under section 301 or 304 that sets forth (whether in the concurrent
				resolution or in a joint explanatory statement accompanying the concurrent
				resolution) an allocation of budget authority to the Committee on
				Appropriations pursuant to section 302—
								(1)the Clerk of the
				House shall prepare an engrossment of a joint resolution modifying the
				discretionary spending limit of section 251(c) of the Balanced Budget and
				Emergency Deficit Control Act of 1985 in the form prescribed in subsection
				(c).
								(2)Upon engrossment
				of the joint resolution, the vote by which the concurrent resolution on the
				budget was finally agreed to in the House shall also be considered as a vote on
				passage of the joint resolution in the House, and the joint resolution shall be
				considered as passed by the House and duly certified and examined. The
				engrossed copy shall be signed by the Clerk of the House and transmitted to the
				Senate for further legislative action.
								(b)In the
				SenateUpon receipt by the Clerk of the Senate of the joint
				resolution described in subsection (a), the Senate shall be deemed to have
				passed the joint resolution without amendment and the Clerk of the Senate shall
				enroll the joint resolution for presentation to the President of the United
				States.
							(c)Matter included
				in joint resolutionThe matter after the resolving clause in a
				joint resolution described in subsection (a) shall be as follows:
				Section 251(c) of the Balanced Budget and Emergency Deficit Control Act
				of 1985 is amended by striking all after means and inserting
				, with respect to the budget year, for the discretionary category,
				$___, as adjusted in strict conformance with
				subsection (b) of this section.”, with the blank being filled with a
				dollar limitation equal to the allocation of budget authority to the Committee
				on Appropriations made by the concurrent resolution on the budget in force
				pursuant to section 302 of the Congressional Budget Act of
				1974.
							.
				(b)Conforming
			 amendmentThe table of
			 contents set forth in section 1(b) of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by inserting after the item relating to section
			 315 the following new item:
					
						
							Sec. 316. Enforcement of
				discretionary spending
				limits.
						
						.
				102.Extension of
			 Pay-as-You-Go requirement and other rules
				(a)Extension of
			 pay-as-you-go requirementSection 252 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking enacted
			 before October 1, 2002, both places it appears.
				(b)Extension of
			 deficit control rulesSection 275 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking subsection (b) and
			 redesignating subsection (c) as subsection (b).
				(c)Modification of
			 baseline rulesSection 257(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking subparagraph
			 (D).
				103.Point of order
			 to require compliance with the caps and Pay-as-You-GoSection 312(b) of the Congressional Budget
			 Act of 1974 (2
			 U.S.C. 643(b)) is amended to read as follows:
				
					(b)Discretionary
				spending and Pay-as-You-Go point of order in the Senate
						(1)In
				generalExcept as otherwise provided in this subsection, it shall
				not be in order in the Senate to consider any bill or resolution or any
				separate provision of a bill or resolution (or amendment, motion, or conference
				report on that bill or resolution) that would—
							(A)exceed any of the
				discretionary spending limits in section 251(c) of the Balanced Budget and
				Emergency Deficit Control Act of 1985; or
							(B)for direct
				spending or revenue legislation, would cause or increase an on-budget deficit
				for any one of the following three applicable time periods—
								(i)the first year
				covered by the most recently adopted concurrent resolution on the
				budget;
								(ii)the period of
				the first 5 fiscal years covered by the most recently adopted concurrent
				resolution on the budget; or
								(iii)the period of
				the 5 fiscal years following the first five fiscal years covered in the most
				recently adopted concurrent resolution on the budget.
								(2)Point of order
				against a specific provisionIf the Presiding Officer sustains a
				point of order under paragraph (1) with respect to any separate provision of a
				bill or resolution, that provision shall be stricken from the measure and may
				not be offered as an amendment from the floor.
						(3)Form of the
				point of orderA point of order under this section may be raised
				by a Senator as provided in section 313(e) of the Congressional Budget Act of
				1974.
						(4)Conference
				reportsIf a point of order is sustained under this section
				against a conference report the report shall be disposed of as provided in
				section 313(d) of the Congressional Budget Act of 1974.
						(5)ExceptionsThis
				subsection shall not apply if a declaration of war by the Congress is in effect
				or if a joint resolution pursuant to section 258 of the Balanced Budget and
				Emergency Deficit Control Act of 1985 has been
				enacted.
						.
			104.Disclosure of
			 interest costsSection
			 308(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C.
			 639(a)(1)) is amended—
				(1)in subparagraph
			 (B), by striking and after the semicolon;
				(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(D)in the case of
				direct spending or revenue legislation, containing a projection by the
				Congressional Budget Office of the cost of the debt servicing that would be
				caused by such measure for such fiscal year (or fiscal years) and each of the 4
				ensuing fiscal
				years.
						.
				105.Executive
			 branch report on fiscal exposures
				(a)In
			 generalThe President shall submit to the Committees on
			 Appropriations, Budget, Finance, and Homeland Security and Governmental Affairs
			 of the Senate, and the Committees on Appropriations, Budget, Government Reform,
			 and Ways and Means of the House of Representatives, not later than 2 weeks
			 before the first Monday in February of each year, a report (in this section
			 referred to as the report) on the fiscal exposures of the United
			 States Federal Government and their implications for long-term financial
			 health. The report shall also be included as part of the Consolidated Financial
			 Statement of the United States Government.
				(b)Contents
					(1)In
			 generalThe report shall include fiscal exposures for the
			 following categories of fiscal exposures:
						(A)DebtDebt,
			 including—
							(i)total gross
			 debt;
							(ii)publicly held
			 debt; and
							(iii)debt held by
			 Government accounts.
							(B)Other financial
			 liabilitiesOther financial liabilities, including—
							(i)civilian and
			 military pensions;
							(ii)post-retirement
			 health benefits;
							(iii)environmental
			 liabilities;
							(iv)accounts
			 payable;
							(v)loan guarantees;
			 and
							(vi)Social Security
			 benefits due and payable.
							(C)Financial
			 commitmentsFinancial commitments, including—
							(i)undelivered
			 orders; and
							(ii)long-term
			 operating leases.
							(D)Financial
			 contingencies and other exposureFinancial contingencies and
			 other exposures, including—
							(i)unadjudicated
			 claims;
							(ii)Federal
			 insurance programs (including both the financial contingency for and risk
			 assumed by such programs);
							(iii)net future
			 benefits under Social Security, Medicare Part A, Medicare Part B, and other
			 social insurance programs;
							(iv)life cycle
			 costs, including deferred and future maintenance and operating costs associated
			 with operating leases and the maintenance of capital assets;
							(v)unfunded portions
			 of incrementally funded capital projects;
							(vi)disaster relief;
			 and
							(vii)others as
			 deemed appropriate.
							(2)EstimatesWhere
			 available, estimates for each exposure should be included. Where reasonable
			 estimates are not available, a range of estimates may be appropriate.
					(3)Other
			 exposuresExposures that are analogous to those specified in
			 paragraph (1) shall also be included in the exposure categories identified in
			 such paragraph.
					(c)FormatThe
			 report shall include a 1-page list of all exposures. Additional disclosures
			 shall include descriptions of exposures, the estimation methodologies and
			 significant assumptions used, and an analysis of the implications of the
			 exposures for the long-term financial outlook. Additional analysis deemed
			 informative may be provided on subsequent pages.
				(d)Review with
			 CongressFollowing the submission of the report on fiscal
			 exposures to the Senate and the House of Representatives, the Comptroller
			 General shall review and report to the committee reviewing the report on the
			 report, discussing—
					(1)the extent to
			 which all required disclosures under this section have been made;
					(2)the quality of
			 the cost estimates;
					(3)the scope of the
			 information;
					(4)the long-range
			 financial outlook; and
					(5)any other matters
			 deemed appropriate.
					(e)DefinitionsIn
			 this section:
					(1)LiabilitiesThe
			 terms liabilities, commitments, and
			 contingencies shall be defined in accordance with generally
			 accepted accounting principles and standards of the United States Federal
			 Government.
					(2)Net future
			 benefit paymentsThe term net future benefit
			 payments means the net present value of negative cashflow. Negative
			 cashflow is to be calculated as the current amount of funds needed to cover
			 projected shortfalls, excluding trust fund balances, over a 75-year period.
			 This estimate should include births during the period and individuals below age
			 15 as of January 1 of the valuation year.
					(3)Risk
			 assumedThe term risk assumed means the full portion
			 of the risk premium based on the expected cost of losses inherent in the
			 Government’s commitment that is not charged to the insured. For example, the
			 present value of unpaid expected losses net of associated premiums, based on
			 the risk assumed as a result of insurance coverage.
					106.Mandatory
			 reconciliation
				(a)Section 301(a) of
			 the Congressional Budget Act of 1974 is amended by:
					(1)striking
			 and at the end of paragraph (6);
					(2)striking the
			 period at the end of paragraph (7) and inserting ; and in its
			 place; and
					(3)adding at the end
			 the following new paragraph:
						
							(8)reconciliation
				directives made pursuant to section
				310.
							.
					(b)Reconciliation
			 limited to deficit reduction
					(1)In the
			 SenateIt shall not be in order in the Senate to consider a
			 concurrent resolution on the budget, or an amendment thereto, or a conference
			 report thereon that contains 1 or more reconciliation directives pursuant to
			 section 310 of the Congressional Budget Act of 1974 that specify changes in law
			 causing a deficit or increasing the deficit for either the period comprising
			 the first 5 fiscal years following the current fiscal year or the period
			 comprising the second 5 years following the current fiscal year. In determining
			 whether reconciliation directives specify changes in law causing a deficit or
			 increasing the deficit, the sum of the directives for each reconciliation bill
			 (under section 310 of the Congressional Budget Act of 1974) envisioned by that
			 measure shall be evaluated.
					(2)Effective
			 dateParagraph (1) shall apply only to concurrent resolutions on
			 the budget for fiscal years 2008 and 2009, amendments thereto, and conference
			 reports thereon.
					107.Limitation on
			 long-term spending proposalsThe Congressional Budget Act of 1974 is
			 amended by adding the following new section—
				
					407.Limitation on
				long-term spending proposals
						(a)Congressional
				budget office analysis of proposalsThe Director of the
				Congressional Budget Office shall, to the extent practicable, prepare for each
				bill or joint resolution reported from committee (except measures within the
				jurisdiction of the Committee on Appropriations) or placed on the Senate
				Legislative Calendar, or amendments thereto or conference reports thereon, an
				estimate of whether the measure would cause, relative to current law, a net
				increase in direct spending in excess of $5,000,000,000 in any of the five
				10-year periods beginning with the budget year.
						(b)Point of
				orderIn the Senate, it shall not be in order to consider any
				bill, joint resolution, amendment, motion, or conference report that would
				cause a net increase in direct spending in excess of $5,000,000,000 in any of
				the five 10-year periods described in subsection (a).
						(c)WaiverThis
				section may be waived or suspended only by the affirmative vote of three-fifths
				of the Members, duly chosen and sworn.
						(d)AppealsAn
				affirmative vote of three-fifths of the Members, duly chosen and sworn, shall
				be required to sustain an appeal of the ruling of the Chair on a point of order
				raised under this section.
						(e)Determinations
				of budget levelsFor purposes of this section, the levels of net
				direct spending shall be determined on the basis of estimates provided by the
				Committee on the Budget of the Senate.
						(f)Application to
				reconciliationThis section shall not apply to any legislation
				reported pursuant to reconciliation directions contained in a concurrent
				resolution on the
				budget.
						.
			108.Application of
			 Budget Act to unreported bills
				(a)Allocations and
			 aggregatesSections 302(f)(1)(A) and 311(a)(1)(A) of the
			 Congressional Budget Act of 1974 are amended by striking as
			 reported.
				(b)Untimely
			 budget-related legislationSection 303(b) of the Congressional
			 Budget Act of 1974 is amended—
					(1)in paragraph (1),
			 by striking , as reported, each place it appears;
					(2)in paragraph
			 (1)(B), by inserting or at the end;
					(3)in paragraph (2),
			 by striking ; or and inserting a period in its place; and
					(4)by striking
			 paragraph (3).
					IIReform of
			 budgetary treatment of Federal insurance programs
			201.Federal
			 insurance programs
				(a)In
			 generalThe Congressional Budget Act of 1974 is amended by adding
			 after title V the following new title:
					
						VIBudgetary
				treatment of Federal insurance programs
							601.Short
				titleThis title may be cited
				as the Federal Insurance Budgeting Act of 2005.
							602.Budgetary
				treatment
								(a)President’s
				budgetBeginning with fiscal year 2012, the budget of the
				Government submitted pursuant to section 1105(a) of title 31, United States
				Code, shall be based on the risk-assumed cost of Federal insurance
				programs.
								(b)Budget
				accountingFor any Federal insurance program—
									(1)the program
				account shall—
										(A)pay the
				risk-assumed cost borne by taxpayers to the financing account; and
										(B)pay actual
				insurance program administrative costs; and
										(2)the financing
				account shall—
										(A)receive premiums
				and other income;
										(B)pay all claims
				for insurance and receive all recoveries; and
										(C)transfer to the
				program account on not less than an annual basis amounts necessary to pay
				insurance program administrative costs;
										(3)a negative
				risk-assumed cost shall be transferred from the financing account to the
				program account, and shall be transferred from the program account to the
				general fund; and
									(4)all payments by
				or receipts of the financing accounts shall be treated in the budget as a means
				of financing.
									(c)Appropriations
				required(1)Notwithstanding any
				other provision of law, insurance commitments may be made for fiscal year 2010
				and thereafter only to the extent that new budget authority to cover their
				risk-assumed cost is provided in advance in an appropriation Act.
									(2)An outstanding insurance commitment
				shall not be modified in a manner that increases its risk-assumed cost unless
				budget authority for the additional cost has been provided in advance.
									(3)Paragraph (1) shall not apply to
				Federal insurance programs that constitute entitlements.
									(d)Reestimates
									(1)In
				generalThe risk-assumed cost for a fiscal year shall be
				reestimated in each subsequent year. Such reestimate can equal zero. In the
				case of a positive reestimate, the amount of the reestimate shall be paid from
				the program account to the financing account. In the case of a negative
				reestimate, the amount of the reestimate shall be paid from the financing
				account to the program account, and shall be transferred from the program
				account to the general fund. Reestimates shall be displayed as a distinct and
				separately identified subaccount in the program account.
									(2)AppropriationsThere
				are appropriated such sums as are necessary to fund a positive reestimate under
				paragraph (1).
									(e)Administrative
				expensesAll funding for an agency’s administration of a Federal
				insurance program shall be displayed as a distinct and separately identified
				subaccount in the program account.
								603.Timetable for
				implementation of accrual budgeting for Federal insurance programs
								(a)Agency
				requirementsAgencies with responsibility for Federal insurance
				programs shall develop models to estimate their risk-assumed cost by year
				through the budget horizon and shall submit those models, all relevant data, a
				justification for critical assumptions, and the annual projected risk-assumed
				costs to OMB with their budget requests each year starting with the request for
				fiscal year 2009. Agencies will likewise provide OMB with annual estimates of
				modifications, if any, and reestimates of program costs.
								(b)DisclosureWhen
				the President submits a budget of the Government pursuant to section 1105(a) of
				title 31, United States Code, for fiscal year 2009, OMB shall publish a notice
				in the Federal Register advising interested persons of the availability of
				information describing the models, data (including sources), and critical
				assumptions (including explicit or implicit discount rate assumptions) that it
				or other executive branch entities would use to estimate the risk-assumed cost
				of Federal insurance programs and giving such persons an opportunity to submit
				comments. At the same time, the chairman of the Committee on the Budget shall
				publish a notice for CBO in the Federal Register advising interested persons of
				the availability of information describing the models, data (including
				sources), and critical assumptions (including explicit or implicit discount
				rate assumptions) that it would use to estimate the risk-assumed cost of
				Federal insurance programs and giving such interested persons an opportunity to
				submit comments.
								(c)RevisionAfter
				consideration of comments pursuant to subsection (b), and in consultation with
				the Committees on the Budget of the House of Representatives and the Senate,
				OMB and CBO shall revise the models, data, and major assumptions they would use
				to estimate the risk-assumed cost of Federal insurance programs.
								(d)OMB, CBO, and
				GAO evaluations(1)Not later than 6 months
				after the budget submission of the President pursuant to section 1105(a) of
				title 31, United States Code, for fiscal year 2011, OMB, CBO, and GAO shall
				each submit to the Committees on the Budget of the House of Representatives and
				the Senate a report that evaluates the advisability and appropriate
				implementation of this title.
									(2)Each report made pursuant to
				paragraph (1) shall address the following:
										(A)The adequacy of risk-assumed
				estimation models used and alternative modeling methods.
										(B)The availability and reliability of
				data or information necessary to carry out this title.
										(C)The appropriateness of the explicit or
				implicit discount rate used in the various risk-assumed estimation
				models.
										(D)The advisability of specifying a
				statutory discount rate (such as the Treasury rate) for use in risk-assumed
				estimation models.
										(E)The ability of OMB, CBO, or GAO, as
				applicable, to secure any data or information directly from any Federal agency
				necessary to enable it to carry out this title.
										(F)The relationship between risk-assumed
				accrual budgeting for Federal insurance programs and the specific requirements
				of the Balanced Budget and Emergency Deficit Control Act of 1985.
										(G)Whether Federal budgeting is improved
				by the inclusion of risk-assumed cost estimates for Federal insurance
				programs.
										(H)The advisability of including each of
				the programs currently estimated on a risk-assumed cost basis in the Federal
				budget on that basis.
										604.DefinitionsFor purposes of this title:
								(1)The term
				CBO means the Director of the Congressional Budget Office.
								(2)The term
				current has the same meaning as in section 250(c)(9) of the
				Balanced Budget and Emergency Deficit Control Act of 1985.
								(3)The term
				Federal insurance program means a program that makes insurance
				commitments and includes the list of such programs as to be defined by the
				budget concepts commission, as required by title IV of the Truth in Budgeting
				and Social Security Protection Act of 2005.
								(4)The term
				financing account means the nonbudget account that is associated
				with each program account which receives payments from or makes payments to the
				program account, receives premiums and other payments from the public, pays
				insurance claims, and holds balances.
								(5)The term
				GAO means the Comptroller General of the United States.
								(6)The term
				insurance commitment means an agreement in advance by a Federal
				agency to indemnify a non-Federal entity against specified losses. This term
				does not include loan guarantees as defined in title V or benefit programs such
				as social security, medicare, and similar existing social insurance
				programs.
								(7)The term
				model means any actuarial, financial, econometric, probabilistic,
				or other methodology used to estimate the expected frequency and magnitude of
				loss-producing events, expected premiums or collections from or on behalf of
				the insured, expected recoveries, and administrative expenses.
								(8)The term
				modification means any Government action that alters the
				risk-assumed cost of an existing insurance commitment from the current estimate
				of cash flows. This includes any action resulting from new legislation, or from
				the exercise of administrative discretion under existing law, that directly or
				indirectly alters the estimated cost of existing insurance commitments.
								(9)The term
				OMB means the Director of the Office of Management and
				Budget.
								(10)The term
				program account means the budget account for the risk-assumed
				cost, and for paying all costs of administering the insurance program, and is
				the account from which the risk-assumed cost is disbursed to the financing
				account.
								(11)(A)The term
				risk-assumed cost means the net present value of the estimated
				cash flows to and from the Government resulting from an insurance commitment or
				modification thereof.
									(B)The cash flows associated with an
				insurance commitment include—
										(i)expected claims payments inherent
				in the Government’s commitment;
										(ii)net premiums (expected premium
				collections received from or on behalf of the insured less expected
				administrative expenses);
										(iii)expected recoveries; and
										(iv)expected changes in claims,
				premiums, or recoveries resulting from the exercise by the insured of any
				option included in the insurance commitment.
										(C)The cost of a modification is the
				difference between the current estimate of the net present value of the
				remaining cash flows under the terms of the insurance commitment, and the
				current estimate of the net present value of the remaining cash flows under the
				terms of the insurance commitment as modified.
									(D)The cost of a reestimate is the
				difference between the net present value of the amount currently required by
				the financing account to pay estimated claims and other expenditures and the
				amount currently available in the financing account. The cost of a reestimate
				shall be accounted for in the current year in the budget of the Government
				submitted pursuant to section 1105(a) of title 31, United States Code.
									(E)For purposes of this definition,
				expected administrative expenses shall be construed as the amount estimated to
				be necessary for the proper administration of the insurance program. This
				amount may differ from amounts actually appropriated or otherwise made
				available for the administration of the program.
									605.Authorizations
				to enter into contracts; actuarial cost account
								(a)Authorization
				of appropriationsThere is authorized to be appropriated $600,000
				for each of fiscal years 2008 through 2013 to the Director of the Office of
				Management and Budget and each agency responsible for administering a Federal
				program to carry out this title.
								(b)Treasury
				transactions with the financing accountsThe Secretary of the
				Treasury shall borrow from, receive from, lend to, or pay the insurance
				financing accounts such amounts as may be appropriate. The Secretary of the
				Treasury may prescribe forms and denominations, maturities, and terms and
				conditions for the transactions described above. The authorities described
				above shall not be construed to supersede or override the authority of the head
				of a Federal agency to administer and operate an insurance program. All the
				transactions provided in this subsection shall be subject to the provisions of
				subchapter II of chapter 15 of title 31, United States Code. Cash balances of
				the financing accounts in excess of current requirements shall be maintained in
				a form of uninvested funds, and the Secretary of the Treasury shall pay
				interest on these funds.
								(c)Appropriation
				of amount necessary To cover Risk-Assumed cost of insurance commitments at
				transition date(1)A financing account is
				established on September 30, 2011, for each Federal insurance program.
									(2)These financing accounts shall be
				used in implementing the budget accounting required by this title.
									606.Effective
				date
								(a)In
				generalThis title shall take effect immediately and shall expire
				on September 30, 2013.
								(b)Special
				ruleIf this title is not reauthorized by September 30, 2013,
				then the accounting structure and budgetary treatment of Federal insurance
				programs shall revert to the accounting structure and budgetary treatment in
				effect immediately before the date of enactment of this
				title.
								.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 507 the following new
			 items:
					
						
							TITLE VI—Budgetary treatment of Federal insurance
				programs
							Sec. 601. Short title.
							Sec. 602. Budgetary treatment.
							Sec. 603. Timetable for implementation of accrual budgeting for
				Federal insurance programs.
							Sec. 604. Definitions.
							Sec. 605. Authorizations to enter into contracts; actuarial
				cost account.
							Sec. 606. Effective
				date.
						
						.
				IIIBiennial
			 budgeting and appropriations
			301.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				
					300.Timetable(a)In
				generalExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the 111th Congress) is as follows:
							
								
									
										First
						Session
										
										On or
						before:Action to be completed:
										
										First Monday in
						FebruaryPresident submits budget recommendations.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not later than 6 weeks
						after budget submission.Committees submit views and estimates to
						Budget Committees.
										
										April 1Budget
						Committees report concurrent resolution on the biennial budget.
										
										May 15Congress
						completes action on concurrent resolution on the biennial budget.
										
										May 15Biennial
						appropriation bills may be considered in the House.
										
										June 10House
						Appropriations Committee reports last biennial appropriation bill.
										
										June 30House completes
						action on biennial appropriation bills.
										
										August 1Congress
						completes action on reconciliation legislation.
										
										October 1Biennium
						begins.
										
										Second
						Session
										
										On or
						before:Action to be completed:
										
										February
						15President submits budget review.
										
										Not later than 6 weeks
						after President submits budget review.Congressional Budget Office
						submits report to Budget Committees.
										
										The last day of the
						session.Congress completes action on bills and resolutions authorizing new
						budget authority for the succeeding biennium.
										
									
								
							
						(b)Special
				ruleIn the case of any first
				session of Congress that begins in any year immediately following a leap year
				and during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
							
								
									
										First
						Session
										
										On or
						before:Action to be completed:
										
										First Monday in
						AprilPresident submits budget recommendations.
										
										April 20Committees
						submit views and estimates to Budget Committees.
										
										May 15Budget
						Committees report concurrent resolution on the biennial budget.
										
										June 1Congress
						completes action on concurrent resolution on the biennial budget.
										
										July 1Biennial
						appropriation bills may be considered in the House.
										
										July 20House completes
						action on biennial appropriation bills.
										
										August 1Congress
						completes action on reconciliation legislation.
										
										October 1Biennium
						begins.
										
									
								
						.
			302.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 purposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by
			 striking each year and inserting
			 biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4))
			 is amended by striking fiscal year each place it appears and
			 inserting biennium.
					(2)BienniumSection
			 3 of such Act (2
			 U.S.C. 622) is further amended by adding at the end the
			 following new paragraph:
						
							(11)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial
			 concurrent resolution on the budget
					(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a))
			 is amended—
						(A)in the matter
			 preceding paragraph (1) by—
							(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
							(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year; and
							(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such
			 period;
							(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
						(2)Additional
			 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b))
			 is amended by striking for such fiscal year and inserting
			 for either fiscal year in such biennium.
					(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d))
			 is amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended
			 by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the concurrent
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
						(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f))
			 is amended by striking fiscal year each place it appears and
			 inserting biennium.
					(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C.
			 632(g)(1)) is amended by striking for a fiscal
			 year and inserting for a biennium.
					(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and inserting
			 biennial.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 allocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection
			 (a)(1), by—
						(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
						(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
						(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
						(2)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
					(3)in subsection
			 (f)(1), by striking first fiscal year and inserting each
			 fiscal year of the biennium;
					(4)in subsection
			 (f)(2)(A), by—
						(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
						(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
						(5)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
					(e)Section
			 303 point of order
					(1)In
			 generalSection 303(a) of such Act (2 U.S.C. 634(a))
			 is amended by striking first fiscal year and inserting
			 each fiscal year of the biennium.
					(2)Exceptions in
			 the HouseSection 303(b)(1) of such Act (2 U.S.C. 634(b)) is
			 amended—
						(A)in subparagraph
			 (A), by striking the budget year and inserting the
			 biennium; and
						(B)in subparagraph
			 (B), by striking the fiscal year and inserting the
			 biennium.
						(3)Application to
			 the SenateSection 303(c)(1) of such Act (2 U.S.C. 634(c))
			 is amended by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)striking
			 that year and inserting each fiscal year of that
			 biennium.
						(f)Permissible
			 revisions of concurrent resolutions on the budgetSection 304(a)
			 of such Act (2 U.S.C.
			 635) is amended—
					(1)by striking
			 fiscal year the first 2 places it appears and inserting
			 biennium;
					(2)by striking
			 for such fiscal year; and
					(3)by inserting
			 before the period for such biennium.
					(g)Procedures for
			 consideration of budget resolutionsSection 305(a)(3) of such Act
			 (2 U.S.C.
			 636(b)(3)) is amended by striking fiscal year
			 and inserting biennium.
				(h)Completion of
			 House action on appropriation billsSection 307 of such Act
			 (2 U.S.C.
			 638) is amended—
					(1)by striking
			 each year and inserting each odd-numbered
			 year;
					(2)by striking
			 annual and inserting biennial;
					(3)by striking
			 fiscal year and inserting biennium; and
					(4)by striking
			 that year and inserting each odd-numbered
			 year.
					(i)Completion of
			 action on regular appropriation billsSection 309 of such Act
			 (2 U.S.C.
			 640) is amended—
					(1)by inserting
			 of any odd-numbered calendar year after
			 July;
					(2)by striking
			 annual and inserting biennial; and
					(3)by striking
			 fiscal year and inserting biennium.
					(j)Reconciliation
			 processSection 310(a) of such Act (2 U.S.C. 641(a))
			 is amended—
					(1)in the matter
			 preceding paragraph (1), by striking any fiscal year and
			 inserting any biennium; and
					(2)in paragraph (1)
			 by striking such fiscal year each place it appears and inserting
			 any fiscal year covered by such resolution.
					(k)Section
			 311 point of order
					(1)In the
			 HouseSection 311(a)(1) of such Act (2 U.S.C. 642(a))
			 is amended—
						(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
						(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
						(2)In the
			 SenateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social Security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
						(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
						(l)MDA point of
			 orderSection 312(c) of the Congressional Budget Act of 1974
			 (2 U.S.C.
			 643) is amended—
					(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
					(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
					(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
					303.Amendments to
			 title 31, United States Code
				(a)DefinitionSection
			 1101 of title 31, United States Code, is amended by adding at the end thereof
			 the following new paragraph:
					
						(3)biennium
				has the meaning given to such term in paragraph (11) of section 3 of the
				Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(11)).
						.
				(b)Budget contents
			 and submission to Congress
					(1)ScheduleThe
			 matter preceding paragraph (1) in section 1105(a) of title 31, United States
			 Code, is amended to read as follows:
						
							(a)On or before the
				first Monday in February of each odd-numbered year (or, if applicable, as
				provided by section 300(b) of the Congressional Budget Act of 1974), beginning
				with the 111th Congress, the President shall transmit to Congress, the budget
				for the biennium beginning on October 1 of such calendar year. The budget
				transmitted under this subsection shall include a budget message and summary
				and supporting information. The President shall include in each budget the
				following:
							.
					(2)ExpendituresSection
			 1105(a)(5) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(3)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended by striking the
			 fiscal year for which the budget is submitted and the 4 fiscal years after that
			 year and inserting each fiscal year in the biennium for which
			 the budget is submitted and in the succeeding 4 years.
					(4)Balance
			 statementsSection 1105(a)(9)(C) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(5)Functions and
			 activitiesSection 1105(a)(12) of title 31, United States Code,
			 is amended in subparagraph (A), by striking the fiscal year and
			 inserting each fiscal year in the biennium.
					(6)AllowancesSection
			 1105(a)(13) of title 31, United States Code, is amended by striking the
			 fiscal year and inserting each fiscal year in the
			 biennium.
					(7)Allowances for
			 uncontrolled expendituresSection 1105(a)(14) of title 31, United
			 States Code, is amended by striking that year and inserting
			 each fiscal year in the biennium for which the budget is
			 submitted.
					(8)Tax
			 expendituresSection 1105(a)(16) of title 31, United States Code,
			 is amended by striking the fiscal year and inserting each
			 fiscal year in the biennium.
					(9)Future
			 yearsSection 1105(a)(17) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the fiscal year following the fiscal year and inserting
			 each fiscal year in the biennium following the biennium;
						(B)by striking
			 that following fiscal year and inserting each such fiscal
			 year; and
						(C)by striking
			 fiscal year before the fiscal year and inserting biennium
			 before the biennium.
						(10)Prior year
			 outlaysSection 1105(a)(18) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years,;
						(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
						(C)by striking
			 in that year and inserting in those fiscal
			 years.
						(11)Prior year
			 receiptsSection 1105(a)(19) of title 31, United States Code, is
			 amended—
						(A)by striking
			 the prior fiscal year and inserting each of the 2 most
			 recently completed fiscal years;
						(B)by striking
			 for that year and inserting with respect to those fiscal
			 years; and
						(C)by striking
			 in that year each place it appears and inserting in those
			 fiscal years.
						(c)Estimated
			 expenditures of legislative and judicial branchesSection 1105(b)
			 of title 31, United States Code, is amended by striking each
			 year and inserting each even-numbered year.
				(d)Recommendations
			 To meet estimated deficienciesSection 1105(c) of title 31,
			 United States Code, is amended—
					(1)by striking
			 the fiscal year for the first place it appears and inserting
			 each fiscal year in the biennium for;
					(2)by striking
			 the fiscal year for the second place it appears and inserting
			 each fiscal year of the biennium, as the case may be,;
			 and
					(3)by striking
			 that year and inserting for each year of the
			 biennium.
					(e)Capital
			 investment analysisSection 1105(e)(1) of title 31, United States
			 Code, is amended by striking ensuing fiscal year and inserting
			 biennium to which such budget relates.
				(f)Supplemental
			 budget estimates and changes
					(1)In
			 generalSection 1106(a) of title 31, United States Code, is
			 amended—
						(A)in the matter
			 preceding paragraph (1), by—
							(i)striking
			 Before July 16 of each year, and inserting Before
			 February 15 of each even numbered year,; and
							(ii)striking
			 fiscal year and inserting biennium;
							(B)in paragraph (1),
			 by striking that fiscal year and inserting each fiscal
			 year in such biennium;
						(C)in paragraph (2),
			 by striking 4 fiscal years following the fiscal year and
			 inserting 4 fiscal years following the biennium; and
						(D)in paragraph (3),
			 by striking fiscal year and inserting
			 biennium.
						(2)ChangesSection
			 1106(b) of title 31, United States Code, is amended by—
						(A)striking
			 the fiscal year and inserting each fiscal year in the
			 biennium;
						(B)striking
			 April 11 and July 16 of each year and inserting February
			 15 of each even-numbered year; and
						(C)striking
			 July 16 and inserting February 15 of each even-numbered
			 year..
						(g)Current
			 programs and activities estimates
					(1)In
			 generalSection 1109(a) of title 31, United States Code, is
			 amended—
						(A)by striking
			 On or before the first Monday after January 3 of each year (on or before
			 February 5 in 1986) and inserting At the same time the budget
			 required by section 1105 is submitted for a biennium; and
						(B)by striking
			 the following fiscal year and inserting each fiscal year
			 of such period.
						(2)Joint economic
			 CommitteeSection 1109(b) of title 31, United States Code, is
			 amended by striking March 1 of each year and inserting
			 within 6 weeks of the President’s budget submission for each
			 odd-numbered year (or, if applicable, as provided by section 300(b) of the
			 Congressional Budget Act of 1974).
					(h)Year-Ahead
			 requests for authorizing legislationSection 1110 of title 31,
			 United States Code, is amended by—
					(1)striking
			 May 16 and inserting March 31; and
					(2)striking
			 year before the year in which the fiscal year begins and
			 inserting calendar year preceding the calendar year in which the
			 biennium begins.
					304.Two-year
			 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and
				style of appropriations Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(11) of the Congressional Budget and Impoundment Control Act of 1974
				(2 U.S.C.
				622(11)).
						.
			305.Multiyear
			 authorizations
				(a)In
			 generalTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
					319.Authorizations of
		  appropriations(a)Point of
				orderIt shall not be in order in the House of Representatives or
				the Senate to consider—
								(1)any bill, joint
				resolution, amendment, motion, or conference report that authorizes
				appropriations for a period of less than 2 fiscal years, unless the program,
				project, or activity for which the appropriations are authorized will require
				no further appropriations and will be completed or terminated after the
				appropriations have been expended; and
								(2)in any
				odd-numbered year, any authorization or revenue bill or joint resolution until
				Congress completes action on the biennial budget resolution, all regular
				biennial appropriations bills, and all reconciliation bills.
								(b)ApplicabilityIn
				the Senate, subsection (a) shall not apply to—
								(1)any measure that
				is privileged for consideration pursuant to a rule or statute;
								(2)any matter
				considered in Executive Session; or
								(3)an appropriations
				measure or reconciliation
				bill.
								.
				(b)Amendment to
			 table of contentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 318 the following new item:
					
						
							Sec. 319. Authorizations of
				appropriations.
						
						.
				306.Government
			 plans on a biennial basis
				(a)Strategic
			 plansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2009;
					(2)in subsection
			 (b)—
						(A)by striking
			 at least every three years and inserting at least every
			 four years; and
						(B)by striking
			 five years forward and inserting six years
			 forward; and
						(3)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and adding including a strategic plan submitted by September 30,
			 2009 meeting the requirements of subsection (a).
					(b)Budget contents
			 and submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2010, a biennial.
				(c)Performance
			 plansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 before paragraph (1)—
							(i)by
			 striking section 1105(a)(29) and inserting section
			 1105(a)(28); and
							(ii)by
			 striking an annual and inserting a
			 biennial;
							(B)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(C)in paragraph (5),
			 by striking and after the semicolon;
						(D)in paragraph (6),
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by adding after
			 paragraph (6) the following:
							
								(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
								;
						(2)in subsection
			 (d), by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (f), by striking annual and inserting
			 biennial.
					(d)Managerial
			 accountability and flexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence by striking annual; and
						(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28); and
						(2)in subsection
			 (e)—
						(A)in the first
			 sentence by striking one or before years;
						(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
						(C)in the third
			 sentence by striking three and inserting
			 four.
						(e)Pilot projects
			 for performance budgetingSection 1119 of title 31, United States
			 Code, is amended—
					(1)in paragraph (1)
			 of subsection (d), by striking annual and inserting
			 biennial; and
					(2)in subsection
			 (e), by striking annual and inserting
			 biennial.
					(f)Strategic
			 plansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in subsection
			 (a), by striking September 30, 1997 and inserting
			 September 30, 2009;
					(2)in subsection
			 (b), by striking at least every three years and inserting
			 at least every 4 years;
					(3)by striking
			 five years forward and inserting six years
			 forward; and
					(4)in subsection
			 (c), by inserting a comma after section the second place it
			 appears and inserting including a strategic plan submitted by September
			 30, 2009 meeting the requirements of subsection (a).
					(g)Performance
			 plansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
					(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(3)in paragraph (5),
			 by striking and after the semicolon;
					(4)in paragraph (6),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (6) the following:
						
							(7)cover a 2-year
				period beginning with the first fiscal year of the next biennial budget
				cycle.
							.
					(h)Committee views
			 of plans and reportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C.
			 632(d)) is amended by adding at the end Each committee
			 of the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				(i)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall take effect on
			 March 1, 2009.
					(2)Agency
			 actionsEffective on and after the date of enactment of this Act,
			 each agency shall take such actions as necessary to prepare and submit any plan
			 or report in accordance with the amendments made by this Act.
					307.Biennial
			 appropriations bills
				(a)In
			 generalTitle III of the Congressional Budget Act of 1974
			 (2 U.S.C.
			 631 et seq.) is amended by adding at the end the
			 following:
					320.Consideration of biennial appropriations
		  billsIt shall not be
				in order in the House of Representatives or the Senate in any odd-numbered year
				to consider any regular bill providing new budget authority or a limitation on
				obligations under the jurisdiction of any of the subcommittees of the
				Committees on Appropriations for only the first fiscal year of a biennium,
				unless the program, project, or activity for which the new budget authority or
				obligation limitation is provided will require no additional authority beyond 1
				year and will be completed or terminated after the amount provided has been
				expended.
						.
				(b)Amendment to
			 table of contentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 319 the following new item:
					
						
							Sec. 320. Consideration of biennial
				appropriations
				bills.
						
						.
				308.Report on
			 two-year fiscal periodNot
			 later than 180 days after the date of enactment of this subpart, the Director
			 of OMB shall—
				(1)determine the
			 impact and feasibility of changing the definition of a fiscal year and the
			 budget process based on that definition to a 2-year fiscal period with a
			 biennial budget process based on the 2-year period; and
				(2)report the
			 findings of the study to the Committees on the Budget of the House of
			 Representatives and the Senate.
				309.Effective
			 date
				(a)In
			 generalExcept as provided in sections 306 and 308 and subsection
			 (b), this title and the amendments made by this title shall take effect on
			 January 1, 2009, and shall apply to budget resolutions and appropriations for
			 the biennium beginning with fiscal year 2010.
				(b)Authorizations
			 for the bienniumFor purposes of authorizations for the biennium
			 beginning with fiscal year 2010, the provisions of this title and the
			 amendments made by this title relating to 2-year authorizations shall take
			 effect January 1, 2009.
				IVCommission on
			 Federal Budget Concepts
			401.Establishment
			 of Commission on Federal Budget ConceptsThere is established a commission to be
			 known as the Commission on Federal Budget Concepts (referred to in this title
			 as the Commission).
			402.Powers and
			 duties of Commission
				(a)Duties of the
			 Commission
					(1)In
			 generalThe duties of the Commission shall include—
						(A)a review of the
			 1967 report of the President’s Commission on Budget Concepts and assessment of
			 the implementation of the recommendations of that report;
						(B)identification
			 and evaluation of the structure, concepts, classifications, and bases of
			 accounting of the Federal budget;
						(C)identification of
			 any applicable general accounting principles and practices in the private
			 sector and evaluation of their value to budget practices in the Federal sector;
			 and
						(D)a report that
			 shall include recommendations for modifications to the structure, concepts,
			 classifications, and bases of accounting of the Federal budget that would
			 enhance the usefulness of the budget for public policy and financial
			 planning.
						(2)Specific areas
			 of considerationSpecific areas for consideration by the
			 Commission shall include the following:
						(A)Should part
			 ownership by the Government be sufficient to make an entity Federal and to
			 include it in the budget?
						(B)When is Federal
			 control of an entity, including control exercised through Federal regulations,
			 sufficient to cause it to be included in the budget?
						(C)Are privately
			 owned assets under long-term leases to the Federal Government effectively
			 purchased by the Government during the lease period?
						(D)Should there be
			 an off-budget section of the budget? How should the Federal
			 Government differentiate between spending and receipts?
						(E)Should the total
			 costs of refundable tax credits belong on the spending side of the
			 budget?
						(F)When should
			 Federal Reserve earnings be reported as receipts or offsetting receipts
			 (negative spending) in the net interest portion of the budget?
						(G)What is a
			 user fee and under what circumstances is it properly an offset
			 to spending or a governmental receipt? What uses do trust funds have?
						(H)Do trust fund
			 balances provide misleading information? Do the roughly 200 trust funds add
			 clarity or confusion to the budget process?
						(I)Are there better
			 ways than trust fund accounting to identify long-term liabilities?
						(J)Should accrual
			 budgetary accounting be adopted for Federal retirement, military retirement, or
			 Social Security and other entitlements?
						(K)Are off-budget
			 accounts suitable for capturing accruals in the budget?
						(L)What is the
			 appropriate budgetary treatment of—
							(i)purchases and
			 sales of financial assets, including equities, bonds, and foreign
			 currencies;
							(ii)emergency
			 spending;
							(iii)the cost of
			 holding fixed assets (cost of capital);
							(iv)sales of
			 physical assets; and
							(v)seigniorage on
			 coins and currency?
							(M)When policy
			 changes have strong but indirect feedback effects on revenues and other
			 aggregates, should they be reported in budget estimates?
						(N)How should the
			 policies that are one-sided bets on economic events (probabilistic scoring) be
			 represented in the budget?
						(b)Powers of the
			 Commission
					(1)Conduct of
			 businessThe Commission may hold hearings, take testimony,
			 receive evidence, and undertake such other activities necessary to carry out
			 its duties.
					(2)Access to
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to carry out
			 its duties. Upon request of the Chair of the Commission, the head of that
			 department or agency shall furnish that information to the Commission.
					(3)Postal
			 serviceThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the United States.
					403.Membership
				(a)MembershipThe
			 Commission shall be composed of 12 members as follows:
					(1)Three members
			 appointed by the chairman of the Committee on the Budget of the Senate.
					(2)Three members
			 appointed by the chairman of the Committee on the Budget of the House of
			 Representatives.
					(3)Three members
			 appointed by the ranking member of the Committee on the Budget of the
			 Senate.
					(4)Three members
			 appointed by the ranking member of the Committee on the Budget of the House of
			 Representatives.
					(b)Qualifications
			 and term
					(1)QualificationsMembers
			 appointed to the Commission pursuant to subsection (a) shall—
						(A)have expertise
			 and experience in the fields or disciplines related to the subject areas to be
			 considered by the Commission; and
						(B)not be Members of
			 Congress.
						(2)Term of
			 appointmentThe term of an appointment to the Commission shall be
			 for the life of the Commission.
					(3)Chair and Vice
			 ChairThe Chair and Vice Chair may be elected from among the
			 members of the Commission. The Vice Chair shall assume the duties of the Chair
			 in the Chair’s absence.
					(c)Meetings;
			 quorum; and vacancies
					(1)MeetingsThe
			 Commission shall meet at least once a month on a day to be decided by the
			 Commission. The Commission may meet at such other times at the call of the
			 Chair or of a majority of its voting members. The meetings of the Commission
			 shall be open to the public, unless by public vote, the Commission shall
			 determine to close a meeting or any portion of a meeting to the public.
					(2)QuorumA
			 majority of the voting membership shall constitute a quorum of the Commission,
			 except that 3 or more voting members may conduct hearings.
					(3)VacanciesA
			 vacancy on the Commission shall be filled in the same manner in which the
			 original appointment was filled under subsection (a).
					(d)Compensation
			 and expensesMembers of the Commission shall serve without pay
			 for their service on the Commission, but may receive travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, United States Code.
				404.Staff and
			 support services
				(a)StaffWith
			 the advance approval of the Commission, the executive director may appoint such
			 personnel as is appropriate. The staff of the Commission shall be appointed
			 without regard to political affiliation and without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service,
			 and may be paid without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of such title relating to classifications and General
			 Schedule pay rates.
				(b)Executive
			 directorThe Chairman shall appoint an executive director, who
			 shall be paid the rate of basic pay for level II of the Executive
			 Schedule.
				(c)Experts and
			 consultantsWith the advance approval of the Commission, the
			 executive director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
				(d)Technical and
			 administrative assistanceUpon the request of the
			 Commission—
					(1)the head of any
			 agency, office, or establishment within the executive or legislative branches
			 of the United States shall provide, without reimbursement, such technical
			 assistance as the Commission determines is necessary to carry out its duties;
			 and
					(2)the Administrator
			 of General Services shall provide, on a reimbursable basis, such administrative
			 support services as the Commission may require.
					(e)Detail of
			 Federal personnelUpon the request of the Commission, the head of
			 an agency, office, or establishment in the executive or legislative branch of
			 the United States is authorized to detail, without reimbursement, any of the
			 personnel of that agency, office, or establishment to the Commission to assist
			 the Commission in carrying out its duties. Any such detail shall not interrupt
			 or otherwise affect the employment status or privileges of that
			 employee.
				(f)CBOThe
			 Director of the Congressional Budget Office shall provide the Commission with
			 its latest research on the accuracy of its past budget and economic projections
			 as compared to those of the Office of Management and Budget and, if possible,
			 those of private sector forecasters. The Commission shall work with the
			 Directors of the Congressional Budget Office and the Office of Management and
			 Budget in their efforts to explain the factors affecting the accuracy of budget
			 projections.
				405.ReportNot later than July 1, 2008, the Commission
			 shall transmit a report to the President and to each House of Congress. The
			 report shall contain a detailed statement of the findings and conclusions of
			 the Commission, together with its recommendations for such legislative or
			 administrative actions as it considers appropriate. No finding, conclusion, or
			 recommendation may be made by the Commission unless approved by a majority of
			 those voting, a quorum being present. At the request of any Commission member,
			 the report shall include that member’s dissenting findings, conclusions, or
			 recommendations.
			406.TerminationThe Commission shall terminate 30 days after
			 the date of transmission of the report required in section 405.
			407.FundingThere are authorized to be appropriated not
			 more than $1,000,000 to carry out this title. Sums so appropriated shall remain
			 available until expended.
			VReserve fund for
			 emergencies
			
				see title II of H.R. 853, 106th
			 Cong.
			501.PurposeThe purposes of this title are to—
				(1)develop budgetary
			 and fiscal procedures for emergencies;
				(2)subject spending
			 for emergencies to budgetary procedures and controls; and
				(3)establish
			 criteria for determining compliance with emergency requirements.
				502.Repeal of
			 Adjustments for Emergencies
				(a)Discretionary
			 spending limits(1)Section 251(b)(2)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 repealed.
					(2)Such section 251(b)(2) is further
			 amended by redesignating subparagraphs (B) through (G) as subparagraphs (A)
			 through (F).
					(b)Direct
			 spendingSections 252(e) and 252(d)(4)(B) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 are repealed.
				(c)Emergency
			 designationClause 2 of rule XXI of the Rules of the House of
			 Representatives is amended by repealing paragraph (e) and by redesignating
			 paragraph (f) as paragraph (e).
				(d)Amount of
			 adjustmentsSection 314(b) of the Congressional Budget Act of
			 1974 is amended by striking paragraph (1) and by redesignating paragraphs (2)
			 through (6) as paragraphs (1) through (5), respectively.
				503.OMB emergency
			 criteriaSection 3 of the
			 Congressional Budget and Impoundment Control Act of 1974 is further amended by
			 adding at the end the following new paragraph:
				
					(12)(A)The term
				emergency means a situation that—
							(i)requires new
				budget authority and outlays (or new budget authority and the outlays flowing
				therefrom) for the prevention or mitigation of, or response to, loss of life or
				property, or a threat to national security; and
							(ii)is
				unanticipated.
							(B)As used in
				subparagraph (A), the term unanticipated means that the
				situation is—
							(i)sudden, which
				means quickly coming into being or not building up over time;
							(ii)urgent, which
				means a pressing and compelling need requiring immediate action;
							(iii)unforeseen,
				which means not predicted or anticipated as an emerging need; and
							(iv)temporary, which
				means not of a permanent
				duration.
							.
			504.Development of
			 guidelines for application of emergency definitionNot
			 later than 5 months after the date of enactment of this Act, the chairmen of
			 the Committees on the Budget (in consultation with the President) shall, after
			 consulting with the chairmen of the Committees on Appropriations and applicable
			 authorizing committees of their respective Houses and the Directors of the
			 Congressional Budget Office and the Office of Management and Budget, jointly
			 publish in the Congressional Record guidelines for application of the
			 definition of emergency set forth in section 3(12) of the Congressional Budget
			 and Impoundment Control Act of 1974.
			505.Reserve fund
			 for emergencies in President's budgetSection 1105(f) of title 31, United States
			 Code is amended by adding at the end the following new sentences: Such
			 budget submission shall also comply with the requirements of section 317(b) of
			 the Congressional Budget Act of 1974 and, in the case of any budget authority
			 requested for an emergency, such submission shall include a detailed
			 justification of why such emergency is an emergency within the meaning of
			 section 3(12) of the Congressional Budget Act of 1974..
			506.Adjustments
			 and reserve fund for emergencies in budget resolutions
				(a)EmergenciesTitle
			 III of the Congressional Budget Act of 1974 is further amended by adding at the
			 end the following new section:
					
						317.Emergencies(a)Adjustments
								(1)In
				generalAfter the reporting of a bill or joint resolution or the
				submission of a conference report thereon that provides budget authority for
				any emergency as identified pursuant to subsection (d)—
									(A)the chairman of
				the Committee on the Budget of the House of Representatives or the Senate shall
				determine and certify, pursuant to the guidelines referred to in section 504 of
				the SAFE Budget Process Reform Act of 2007, the portion (if any) of the amount
				so specified that is for an emergency within the meaning of section 3(12);
				and
									(B)such chairman
				shall make the adjustment set forth in paragraph (2) for the amount of new
				budget authority (or outlays) in that measure and the outlays flowing from that
				budget authority.
									(2)Matters to be
				adjustedThe adjustments referred to in paragraph (1) are to be
				made to the allocations made pursuant to the appropriate concurrent resolution
				on the budget pursuant to section 302(a) and shall be in an amount not to
				exceed the amount reserved for emergencies pursuant to the requirements of
				subsection (b).
								(b)Reserve fund
				for emergencies
								(1)AmountsThe
				amount set forth in the reserve fund for emergencies for budget authority and
				outlays for a fiscal year pursuant to section 301(a)(4) shall equal—
									(A)the average of
				the enacted levels of budget authority for emergencies in the 5 fiscal years
				preceding the current year; and
									(B)the average of
				the levels of outlays for emergencies in the 5 fiscal years preceding the
				current year flowing from the budget authority referred to in subparagraph (A),
				but only in the fiscal year for which such budget authority first becomes
				available for obligation.
									(2)Average
				levelsFor purposes of paragraph (1), the amount used for a
				fiscal year to calculate the average of the enacted levels when one or more of
				such 5 preceding fiscal years is any of fiscal years 2002 through 2006 is as
				follows: the amount of enacted levels of budget authority and the amount of new
				outlays flowing therefrom for emergencies, but only in the fiscal year for
				which such budget authority first becomes available for obligation for each of
				such 5 fiscal years, which shall be determined by the Committees on the Budget
				of the Senate and the House of Representatives after receipt of a report on
				such matter transmitted to such committees by the Director of the Congressional
				Budget Office 6 months after the date of enactment of this section and
				thereafter in February of each calendar year.
								(3)Special rule
				for overseas contingency operations
									(A)In
				generalThis paragraph shall apply in lieu of paragraph (1) in
				the case of a bill or joint resolution reported by the Committee on
				Appropriations that provides budget authority for any emergency that is a
				threat to national security and the funding of which carries out a military
				operation authorized by a declaration of war or a joint resolution authorizing
				the use of military force (or economic assistance funding in furtherance of
				such operation).
									(B)AmountsThe
				amount set forth in the reserve fund for operations described in subparagraph
				(A) for budget authority and outlays for a fiscal year pursuant to section
				301(a)(4) shall equal the amount requested for such operations by the budget
				submission required by section 1105 of title 31 for that fiscal year.
									(c)Emergencies in
				excess of amounts in reserve fund
								(1)In
				generalA bill or joint resolution reported by the Committee on
				Appropriations or any other committee that provides budget authority for any
				emergency and is accompanied by a report, pursuant to subsection (d), that
				identifies any provision that increases outlays or provides budget authority
				(and the outlays flowing therefrom) for such emergency shall be subject to
				paragraph (2) if the enactment of the bill or joint resolution which would
				cause—
									(A)in the case of
				the Committee on Appropriations, the total amount of budget authority or
				outlays provided for emergencies for the budget year in the concurrent
				resolution on the budget (pursuant to section 301(a)(4)) to be exceeded;
				or
									(B)in the case of
				any other committee, the total amount of budget authority or outlays provided
				for emergencies for the budget year or the total of the fiscal years in the
				concurrent resolution on the budget (pursuant to section 301(a)(4)) to be
				exceeded.
									(2)ConditionsThe
				conditions referred to in paragraph (1) are as follows:
									(A)Such bill or
				joint resolution shall be referred to the Committee on the Budget of the House
				or the Senate, as the case may be, with instructions to report it without
				amendment, other than that specified in subparagraph (B), within 5 legislative
				days of the day in which it is reported from the originating committee. If the
				Committee on the Budget of either House fails to report a bill or joint
				resolution referred to it under this subparagraph within such 5-day period, the
				committee shall be automatically discharged from further consideration of such
				bill or joint resolution and such bill or joint resolution shall be placed on
				the appropriate calendar.
									(B)An amendment to
				such a bill or joint resolution referred to in this subsection shall only
				consist of an exemption from section 251 or 252 (as applicable) of the Balanced
				Budget and Emergency Deficit Control Act of 1985 of all or any part of the
				provisions that provide budget authority (and the outlays flowing therefrom)
				for such emergency if the committee determines, pursuant to the guidelines
				referred to in section 504 of the SAFE Budget Process Reform Act of 2007, that
				such budget authority is for an emergency within the meaning of section
				3(12).
									(C)If such a bill or
				joint resolution is reported with an amendment specified in subparagraph (B) by
				the Committee on the Budget of the Senate or the House of Representatives, then
				the budget authority and resulting outlays that are the subject of such
				amendment shall not be included in any determinations under section 302(f) or
				311(a) for any bill, joint resolution, amendment, motion, or conference
				report.
									(d)Committee
				notification of emergency legislationWhenever the Committee on
				Appropriations or any other committee of either House (including a committee of
				conference) reports any bill or joint resolution that provides budget authority
				for any emergency, the report accompanying that bill or joint resolution (or
				the joint explanatory statement of managers in the case of a conference report
				on any such bill or joint resolution) shall identify all provisions that
				provide budget authority and the outlays flowing therefrom for such emergency
				and include a statement of the reasons why such budget authority meets the
				definition of an emergency pursuant to the guidelines referred to in section
				504 of the SAFE Budget Process Reform Act of
				2007.
							.
				(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 316 the following new item:
					
						
							Sec. 317.
				Emergencies.
						
						.
				507.Application of
			 section 306 to emergencies in excess of amounts in reserve fundSection 306 of the Congressional Budget Act
			 of 1974 is amended by inserting at the end the following new sentence:
			 No amendment reported by the Committee on the Budget (or from the
			 consideration of which such committee has been discharged) pursuant to section
			 317(c) may be amended..
			508.Up-to-date
			 tabulationsSection 308(b)(2)
			 of the Congressional Budget Act of 1974 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting ; and, and by adding
			 at the end the following new subparagraph:
				
					(D)shall include an
				up-to-date tabulation of amounts remaining in the reserve fund for
				emergencies.
					.
			509.Prohibition on
			 amendments to emergency reserve fund
				(a)Point of
			 orderSection 305 of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new subsection:
					
						(e)Point of order
				regarding emergency reserve fundIt shall not be in order in the
				Senate or in the House of Representatives to consider an amendment to a
				concurrent resolution on the budget which changes the amount of budget
				authority and outlays set forth in section 301(a)(4) for emergency reserve
				fund.
						.
				(b)Technical
			 amendment(1)Section 904(c)(1) of
			 the Congressional Budget Act of 1974 is amended by inserting
			 305(e), after 305(c)(4),.
					(2)Section 904(d)(2) of the
			 Congressional Budget Act of 1974 is amended by inserting 305(e),
			 after 305(c)(4),.
					510.Effective
			 dateThe amendments made by
			 this title shall apply to fiscal year 2008 and subsequent fiscal years, but
			 such amendments shall take effect only after the enactment of legislation
			 changing or extending for any fiscal year the discretionary spending limits set
			 forth in section 251 of the Balanced Budget and Emergency Deficit Control Act
			 of 1985 or legislation reducing the amount of any sequestration under section
			 252 of such Act by the amount of any reserve for any emergencies.
			
